IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-10772
                          Summary Calendar


In re: HAROLD O’CONNOR,

                                         Debtor,

---------------------------------------------------

GREG GUTMAN and
PRESTON NATIONAL BANK,

                                         Appellants,

versus

HAROLD O’CONNOR,

                                         Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
           USDC Nos. 3:01-CV-2606-D; 3:01-CV-2607-D____
                       --------------------
                         February 13, 2003

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     In this bankruptcy litigation matter, the bankruptcy court

imposed sanctions pursuant to Rule 9011, Fed. Bankr. R.P., the

sanctions provision substantially similar to Rule 11, Fed. R.

Civ. P.   The district court, acting in its appellate capacity,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10772
                                 -2-

affirmed the bankruptcy court.   In their appeal, appellants argue

i.) the bankruptcy court committed error in assessing sanctions

against appellants for allegedly violating the automatic stay

imposed by the court pursuant to 11 U.S.C. § 362; ii.) the

bankruptcy court committed error by failing to sanction

appellee’s counsel for violation Rule 9011, Fed. Bankr. R.P.;

iii.) the bankruptcy court committed error by failing to sanction

appellee’s counsel for presenting perjured testimony in support

of debtor-appellee’s motion for contempt.

     It is well-settled that “[w]e review the bankruptcy court’s

findings of fact under the clearly erroneous standard and decide

issues of law de novo.”    In re First City Bancorporation of Texas

Inc., 282 F.3d 864, 867 (5th Cir. 2002) (citing Henderson v.

Belknap (In re Henderson), 18 F.3d 1305, 1307 (5th Cir. 1994),

cert. denied, 513 U.S. 1014 (1994)).   As the imposition of

sanctions is discretionary, we review the exercise of this power

for an abuse of discretion.    See First City Bancorporation, 282

F.3d at 867; Matter of Terrebonne Fuel and Lube, Inc., 108 F.3d

609, 613 (5th Cir.1997).   "A court abuses its discretion when its

ruling is based on an erroneous view of the law or on a clearly

erroneous assessment of the evidence."     Chaves v. M/V Medina

Star, 47 F.3d 153, 156 (5th Cir. 1995).    Bankruptcy courts, in

general, should exercise restraint when considering using its

inherent power to impose sanctions.    See id.
                           No. 02-10772
                                -3-

     Our review of the record supports the conclusion of the

bankruptcy court that appellant ignored the automatic stay

imposed by the bankruptcy court, that this conduct merited

sanction, and that the sanction imposed does not constitute an

abuse of discretion.   Thus, we find no merit to the arguments

advanced by appellant in this appeal.

     The judgment of the bankruptcy court is AFFIRMED.